Title: From Benjamin Franklin to John Adams, 21 April 1780
From: Franklin, Benjamin
To: Adams, John


Dear Sir,
Passy, April 21. 1780.
The Letter your Excellency did me the honour of writing to me Yesterday, gives me the first Information of the Resolution mentioned as taken by the State of Maryland relating to their Money in England. If there is no Mistake in the Intelligence, (which I apprehend there may be) and such a Power as is supposed should come to my Hands, I shall then take your Excellency’s Recommendation, (which has great Weight with me) into Consideration. At present I can only say that I shall not name my Nephew Mr. Williams. For tho’ I have a great Opinion of his Ability, and Integrity, and think that by his early Declaration and Attachment to our Cause, and Activity in its Service, he has a good deal of Merit with the States in general, I know of none that he has with Maryland in particular; and as the other four are Natives of that State, I think the Choice ought to be from among them. Mr. Williams will however be very sensible of the Honour done him by being put into the Nomination.
With the greatest Respect, I have the Honour to be Your Excellency’s most obedt and most humble Servant.
B Franklin
His Exy. John Adams Esqr.